DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
A new title that is clearly indicative of the invention to which the claims are directed has been submitted and accepted by the Office to overcome the title objection in the Non-Final Office Action dated 9/9/2020.
Response to Amendment/Claim Status
Applicant's amendment after the current Non-Final Office Action is acknowledged and further includes amendments to the claims. Claims 1, 3, 11, 12, 16 and 20 have been amended. No claims were cancelled; and no new claims were added. Claims 1-16 and 20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (US 2005/0184927 A1).
Re claim 1, Kwak discloses in FIG. 2B (with references to FIG. 2A) a display device, comprising:
a lower substrate (110; ¶ [0067]) having:
a display region (200; ¶ [0067]) including a plurality of pixel regions (230; ¶ [0018] and [0073]), and a peripheral region (800/500; ¶ [0067] and [0076) surrounding (enclosing) the display region (200);
a plurality of pixel structures (including TFT and OLED of 230; ¶ [0068]-[0073]) in the plurality of pixel regions (230) on the lower substrate (110);
an upper substrate (900; ¶ [0067]) on the plurality of pixel structures (TFT/OLED of 230);
a seal (810; ¶ [0079]) between the lower substrate (110) and the upper substrate (900) in the peripheral region (800/500); and
a power supply voltage wiring (300; ¶ [0077]) between the seal (810) and the lower substrate (110) in the peripheral region (800/500), wherein:
the power supply voltage wiring (300) partially overlaps (covers parts of) the seal (810),

the first openings (301) are formed in a portion (right side of 300), which protrudes (extends) from a side wall (lower rightmost slanted wall) of the seal (810) in a first direction (left-to-right) extending (away) from the peripheral region (800) into the display region (200), of the power supply voltage wiring (300), and
the side wall (lower rightmost slanted wall) of the seal (810) is located adjacent to (near) the pixel structures (TFT/OLEDs of 230).

Re claim 2, Kwak discloses the display device as claimed in claim 1, wherein the first openings (301) are arranged along a boundary (region between 800 and 200) of the display region (200) and the peripheral region (800/500) in a second direction (FIG. 2A) that is perpendicular (normal) to the first direction (left-to-right).

Re claim 3, Kwak discloses the display device as claimed in claim 1, wherein the power supply voltage wiring (300) further includes a plurality of second openings (301 in FIG. 2A; ¶ [0083]) in a portion thereof (under 810) that overlap (is covered by) the seal (810).

Re claim 4, Kwak discloses the display device as claimed in claim 3, wherein: the second openings (301 in FIG. 2A) are spaced apart (separated) from the first openings (301 in FIG. 2B) by a predetermined distance (determined by pattern for making 301), the first openings (301 in FIG. 2B) and the second openings (301 in FIG. 2A) are 

Re claim 5, Kwak discloses the display device as claimed in claim 3, further comprising a plurality of semiconductor elements (TFTs; ¶ [0071]) between the lower substrate (110) and the pixel structures (230), wherein each of the semiconductor elements includes: an active layer (130; ¶ [0068]) on the lower substrate (110); a gate electrode (150; ¶ [0069]) on the active layer; and source and drain electrodes (170; ¶ [0070]) on the gate electrode.

Re claim 6, Kwak discloses the display device as claimed in claim 5, wherein the power supply voltage wiring (301) and the source and drain electrodes (170) are located at a same layer (160; ¶ [0070] and [0081]).

Re claim 7, Kwak discloses the display device as claimed in claim 5, further comprising: a gate insulation layer (140; ¶ [0069]) on the lower substrate (110), the gate insulation layer covering (over) the active layer (130); an insulating interlayer (160; ¶ [0070]) on the gate insulation layer (140), the insulating interlayer covering the gate electrode (150); a planarization layer (180; ¶ [0071]) on the insulating interlayer (160), the planarization layer covering (over) the source and drain electrodes (170); and a pixel defining layer (220) on the planarization layer (180).


Re claim 9, Kwak discloses the display device as claimed in claim 7, wherein at least a part of (all of) the power supply voltage wiring (300) protruding inwardly from the seal (edges of 810) overlaps (lies below) and directly contacts (physically touches) the planarization layer (180).

Re claim 10, Kwak discloses the display device as claimed in claim 3, wherein: the power supply voltage wiring (300) further includes a plurality of third openings (in FIG. 2A) spaced apart from the second openings (in FIG. 2A) by a predetermined distance (as designed), the third openings being arranged in a second direction (FIG. 2A that is perpendicular (normal) to the first direction (left-to-right), and the second openings and the third openings are aligned in parallel (in line with) to each other (spacing is maintained).

Re claim 13, Kwak discloses the display device as claimed in claim 1, wherein the plurality of pixel structures includes (TFTs/OLEDs of 230): a plurality of lower electrodes (210; ¶ [0072]); a plurality of light emitting layers (230; ¶ [0073]) on the lower electrodes (210); and an upper electrode (400; ¶ [0075]) on the light emitting layers (230).



Re claim 15, Kwak discloses the display device as claimed in claim 14, further comprising a first connection pattern (410; ¶ [0075]) between the upper electrode (400) and the power supply voltage wiring (300), wherein the upper electrode and the power supply voltage wiring are electrically connected (for device operation; ¶ [0077]) through the first connection pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Hong et al (US 2016/0293883 A1-prior art of record, hereafter Hong 883).
Re claims 11 and 12, Kwak discloses the display device as claimed in claim 1, but does not further disclose a touch wiring structure along a boundary of the display region (200) and the peripheral region (800/500) on the upper substrate (900) in the peripheral region (800/500), the touch wiring structure including a plurality of wirings; and wherein the touch wiring structure overlaps the portion of the power supply voltage wiring (300) protruding inwardly from the seal (810).

However,
Hong 883 discloses in FIG. 8 a display device, comprising: a touch wiring structure (touch screen; ¶ [0110]) along a boundary (CA) of the display region (AA) and the peripheral region (CSA) on the upper substrate (102) in the peripheral region (CSA/CA), the touch wiring structure including a plurality of wirings (235; ¶ [0110]); and wherein the touch wiring structure overlaps the portion (rightmost edge) of a power supply wiring (224; ¶ [0113]) protruding inwardly from a seal (30; ¶ [0117]).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Hong (US 2016/0013441 A1-prior art of record, hereafter Hong 441).
Re claim 16, Kwak discloses the display device as claimed in claim 15, wherein: a first part of the first connection pattern (410) is in direct contact with (physically touches) the upper electrode (400), and the first connection pattern (410) and the plurality of lower electrodes (210) are located at a same layer (on 180), but fails to disclose a first end of the first connection pattern (400) is in direct contact with the upper electrode (400), a second end of the first connection pattern is in direct contact with the power supply voltage wiring (300).

However,
Hong 441 discloses in FIG. 3 a display device, comprising: a first (right side) end of a first connection pattern (123; ¶ [0107]) is in direct contact with (physically touches) an upper electrode (121; ¶ [0084]), a second end (left side) of the first connection pattern is in direct contact with (physically touches) the power supply voltage wiring (124; ¶ [0108]), and the first connection pattern and a plurality of lower electrodes (119; ¶ [0084]) are located at a same layer (on 118; ¶ [0107]).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0013441 A1-prior art of record, hereafter Hong 441) in view of Hong et al (US 2016/0293883 A1-prior art of record, hereafter Hong 883) and Lee (US 2012/0099061 A1-prior art of record, hereafter Lee 061).
Re claim 20, Hong 441 discloses in FIG. 3 (with references to FIGS. 2 and 4) a display device, comprising:
a lower substrate (1st substrate 101; ¶ [0056]) having:
a display region (active area AA; ¶ [0057]) including a plurality of pixel regions (pixel areas PA for R/G/B/W; ¶ [0085] and [0096]), and a peripheral region (cell seal and circuit areas CSA/CA; ¶ [0044] and [0057]) surrounding the display region;
a plurality of pixel structures (TFT1 and OLED; ¶ [0062] and [0065]) in the plurality of pixel regions (PA) on the lower substrate (101);
an upper substrate (encapsulation 102; ¶ [0042]-[0043]) on the plurality of pixel structures (TFT1/OLED);
a seal (125; ¶ [0044]) between the lower substrate (101) and the upper substrate (102) in the peripheral region (CSA);


A.	Hong 441 fails to disclose a touch wiring structure along a boundary between the display region (AA) and the peripheral region (CSA/CA) in the peripheral region on the upper substrate (102), the touch wiring structure overlapping the portion of the power supply voltage wiring (124/140) that protrudes inwardly from the seal; and a blocker surrounding the touch wiring structure in the peripheral region (CSA) on a lower surface of the upper substrate (102), the blocker overlapping a remaining portion of the power supply voltage wiring protruded from the seal (125).

However,
Hong 883 discloses in FIG. 8 a display device, comprising: a touch wiring structure (touch screen; ¶ [0110]) along a boundary (CA) of the display region (AA) and the peripheral region (CSA) on the upper substrate (102) in the peripheral region 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Hong 441 to include the touch wiring structure including a plurality of wirings (and other features) as disclosed by Hong 883 to increase the versatility and functionality of the display device (Hong 883; ¶ [0110]).

B.	Hong 441 and Hong 883 fail to disclose a blocker surrounding the touch wiring structure in the peripheral region (CSA) on a lower surface of the upper substrate (102), the blocker overlapping a remaining portion of the power supply voltage wiring protruded from the seal (125).

However,
Lee 061 discloses in FIGS. 10 and 11 (with references to FIG. 2) a display device, comprising: a blocker (black matrix regions 210b/210c; ¶ [0065]-[0066]) surrounding a seal (230; ¶ [0036]-[0037]) in a peripheral region (Non-Display Region; ¶ [0036] and [0065]) on a lower (bottom) surface of an upper substrate (130).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Hong and Hong 883 to include the blocker surrounding the seal of Lee 061 such that the blocker is surrounding the touch wiring structure (of Hong 883) in the peripheral region (CSA) on a lower .
Response to Arguments
A.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
B.	Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive based on a re-interpretation of the prior art of record to Hong 441, where the power supply voltage wiring is now being identified as laminate 124/140, including a plurality of first openings (spacings in 140 in FIGS. 3 and 4) that are overlapped (covered) and at least partially filled (FIGS. 3 and 4) by the seal (125) as discussed in the above rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892